UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	November 1, 2013 — April 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500Fund ® Semiannual report 4 | 30 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Shareholder meeting results 76 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Stock and bond prices in the portfolio may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. The fund’s active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Use of leverage through derivatives adds risk by increasing investment exposure. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Commodities have market, political, regulatory, and natural conditions risks. Investments in small and/or midsize companies may experience greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: Global stock markets continue to advance, albeit at a slower pace than in 2013, as the recovery in economies around the world progresses. In the United States, recent improvements in the vital areas of employment, manufacturing, and consumer sales appear to have returned the economy to its upward trajectory. Likewise, capital spending by businesses a key variable needed to support continued economic expansionhas risen. This strength, along with the leadership transition at the Federal Reserve, has fueled debate about future monetary policy. In this environment, we believe Putnams commitment to active fundamental research and new ways of thinking can serve the best interests of investors. We are pleased to report that this commitment has played a positive role in investment performance. Barrons has ranked Putnam second among 55 fund families based on total return across asset classes for the five years ending in December 2013. We also believe that it is worthwhile to meet with your financial advisor periodically to discuss the range of strategies that Putnam offers. Your advisor can help you assess your individual needs, time horizon, and risk tolerance crucial considerations as you work toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the six months ended April30, 2014? Equity markets performed well overall for the six-month reporting period, but it was not without volatility. During the final months of 2013, following the 16-day partial U.S. government shutdown in early October, equity markets around the world rebounded, posting record highs. In late 2013, there was uncertainty regarding when the U.S. Federal Reserve would begin to reduce its $85-billion-a-month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases by $10 billion per month beginning in January2014. Equity markets reacted positively to the news, with investors interpreting it as a sign of the central bank’s confidence in the U.S. economic recovery. Bond prices declined, however, and interest rates inched higher. Calendar-year 2014 began mostly on a down note for market performance, with investors assuming a more risk-averse posture. Extremely harsh winter weather in the United States and some weak economic data releases coupled with concerns about emerging-market economies weighed on share prices. Interest-rate-sensitive assets performed relatively well, reflecting a preference for high-quality assets. In February, emerging-market concerns eased somewhat, and reassuring comments This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/14. See pages 3–4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 500 Fund 5 from new Fed Chair Janet Yellen about the central bank’s monetary policy helped most equity markets rebound. In addition, the U.S. debt-ceiling issue was ultimately settled temporarily through March 2015. By the end of the period, tables turned again, with global markets reacting negatively to Russia’s conflict in Ukraine. In this environment, the fund’s strategies held up well, producing positive results for shareholders. What strategies do you employ in the portfolio? Absolute Return 500 Fund seeks to earn a positive total return that exceeds the return of Treasury bills by 5% on an annualized basis over a full market cycle (generally at least three years), regardless of market conditions. With the goal of building a more resilient portfolio, we use both directional strategies, which are trades based on our assessment of the broad market or of a specific security’s direction, and non-directional strategies, which describe a host of strategies that we believe can deliver positive returns regardless of market direction — whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, diversify our sources of return, and contribute to the portfolio’s goal of more consistent performance. Also, when it comes to equity investments, we target less volatile, or “low-beta,” stocks. We do this because, in our research on historical market trends and patterns, we have found that low-beta stocks have historically provided better risk-adjusted returns than the overall market for longer time periods. Directional and non-directional strategies are two of the primary strategies for the fund, but it’s important to note that one of the essential features of an absolute return approach is that we have flexibility in using a variety of tools to seek to mitigate a variety of risks. Allocations are shown as a percentage of the fund’s net assets as of 4/30/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund How did you implement directional and non-directional strategies during the semiannual period? During the period, the portfolio was fairly well diversified. We had a significant position in U.S. equities that favored stocks that have been less volatile than the overall market. In addition, the fund held a wide range of fixed-income positions, as well as a small short position — a strategy that can profit from a security’s decline in value — in commodities. The most significant directional-strategy contributions came from the fund’s exposure to equities. Interest-rate and credit positioning also added value. Within the directional component of the portfolio, only inflation-sensitive instruments and commodity exposure detracted. Within the non-directional component, equity selection alpha strategies had the most impact. In particular, returns were generated from several strategies that own a basket of stocks versus broad markets or regional exposures. For example, regional long/short trades included long S&P 500 positions against both stocks in emerging markets and the United Kingdom. Among the non-directional strategies that detracted was a targeted trade within emerging markets. We positioned the portfolio to be short a basket of five emerging-market countries that we thought would underperform. However, stocks in these markets outperformed, causing the strategy to detract from fund results. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/14. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund 7 How did you position the fund within fixed income? Our fixed-income holdings generally posted positive results, although they were more modest than returns from stocks. The fund saw much better returns from credit-risk strategies than from interest-rate-sensitive instruments. We continued to have a large position in high-yield corporate bonds. High-yield bonds advanced, benefiting from the fact that many companies generated strong earnings, and the default rate remained low. High-yield corporate bonds often follow the lead of equity markets, because many of the same fundamentals, especially earnings and revenues, influence both asset classes. Within mortgage credit, we preferred agency collateralized mortgage obligations [CMOs] securities. Seasoned mezzanine commercial mortgage-backed securities [CMBS] also contributed positive results. We kept interest-rate risk at a low level. This type of risk is commonly measured in years and referred to as “duration.” A security’s or portfolio’s duration indicates the sensitivity of its price to interest-rate movements. Keeping duration short helped limit the impact of interest-rate fluctuations on the fund’s performance. How did you use derivatives during the period? We employed a strategy with purchased and written options to hedge against changes in the value of securities we owned. Though the strategy detracted slightly from overall returns, the volatility dampening can be a benefit to the overall portfolio. Our strategy using credit default swaps proved to be positive, allowing us to gain credit exposure and manage credit risk. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 500 Fund Many experts believe the harsh winter weather hampered GDP growth. Do you agree? Clearly, the weather affected economic activity during the early months of 2014. The initial GDP report indicated growth fell to a scant 0.1% for the first quarter. Weather hurt everything from auto sales and durable goods orders to home sales and construction activity. Anecdotally, the situation has improved as the weather has warmed up. I believe the second quarter will likely deliver better results in these areas and that GDP growth will be stronger. What is your outlook for the remainder of 2014? Looking at the economic data, we believe we are in a low-growth environment. GDP has trended higher, but it has been a slow process. That said, the market environment this year has been quite different than in 2013, when stocks experienced extraordinary growth. It would be a mistake to expect a repeat performance in equity markets this year. So far in 2014, this view has been confirmed. I do not believe we are experiencing a market correction, but more of a rotation from higher-growth and higher-value stocks to what the market perceives as stocks with lower growth rates that may be less volatile. Nonetheless, we continue to believe that the U.S. economy’s fundamentals and corporate profits can support further growth in equity markets for the rest of the year. Corporate balance sheets look solid and earnings are respectable, but there is little top-line growth. We are also relatively optimistic about the economic recovery in the eurozone. Russia’s military intervention in Ukraine and the slowing pace of emerging-market economies are worrisome issues, to be sure, and will demand our ongoing attention. Given the slow pace of the U.S. economic recovery, the Fed has indicated its intention ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 500 Fund 9 to keep short-term interest rates near zero for the foreseeable future. The accommodative policy of the Fed — and other major central banks around the world — should also support equity prices. Likewise, we believe credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Even though interest rates have been holding in a fairly narrow range recently, our longer-term outlook is for rising interest rates, which we believe will continue to cast a long shadow over interest-rate-sensitive assets. Given this outlook, we maintain our strategic asset allocation in the fund, favoring equities and credit-sensitive assets, while remaining less exposed to duration risk of interest-rate-sensitive instruments. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS An anticipated boom in capital spending by U.S. businesses may provide the nation’s economy with a much-needed boost in 2014. Capital expenditures this year are expected to increase by 10.3% among manufacturing companies and 10.8% among non-manufacturers, according to a recent forecast by the Business Survey Committee of the Institute for Supply Management (ISM). A rise in business investment—upgrading factories and industrial buildings, as well as buying new equipment and machinery —could provide a major catalyst to economic and corporate earnings growth. Since the 2008 financial crisis, most companies with extra cash have deployed it to repair balance sheets or have returned it to shareholders through stock buybacks or higher dividends. Today, some investors would rather see companies devote that capital to expand their operations. 10 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 28.07% 20.71% 23.06% 22.06% 23.17% 23.17% 24.68% 20.31% 26.43% 29.95% 30.03% 29.88% Annual average 4.73 3.58 3.95 3.79 3.97 3.97 4.21 3.52 4.48 5.02 5.03 5.01 5 years 26.18 18.92 21.48 19.48 21.59 21.59 23.08 18.77 24.68 27.78 27.86 27.71 Annual average 4.76 3.53 3.97 3.62 3.99 3.99 4.24 3.50 4.51 5.03 5.04 5.01 3 years 7.89 1.69 5.54 2.54 5.59 5.59 6.29 2.57 7.15 8.86 8.93 8.80 Annual average 2.56 0.56 1.81 0.84 1.83 1.83 2.06 0.85 2.33 2.87 2.89 2.85 1 year 2.04 –3.83 1.30 –3.70 1.30 0.30 1.51 –2.04 1.83 2.37 2.30 2.31 6 months 2.48 –3.42 2.10 –2.90 2.19 1.19 2.22 –1.36 2.36 2.63 2.65 2.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 500 Fund 11 Comparative index returns For periods ended 4/30/14 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index S&P 500 Index Life of fund 0.89% 27.98% 145.15% Annual average 0.17 4.72 18.24 5 years 0.77 26.88 140.02 Annual average 0.15 4.88 19.14 3 years 0.30 11.20 47.48 Annual average 0.10 3.60 13.83 1 year 0.08 –0.26 20.44 6 months 0.04 1.74 8.36 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.173 $0.088 $0.088 $0.112 $0.188 $0.202 $0.214 $0.205 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/13 $11.54 $12.24 $11.38 $11.36 $11.43 $11.84 $11.47 $11.62 $11.62 $11.60 4/30/14 11.65 12.36 11.53 11.52 11.57 11.99 11.55 11.72 11.71 11.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Absolute Return 500 Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 28.07% 20.71% 23.06% 22.06% 23.17% 23.17% 24.68% 20.31% 26.32% 29.84% 30.03% 29.77% Annual average 4.81 3.63 4.01 3.85 4.03 4.03 4.27 3.57 4.53 5.08 5.11 5.07 5 years 28.07 20.71 23.30 21.30 23.41 23.41 24.80 20.44 26.45 29.71 29.90 29.64 Annual average 5.07 3.84 4.28 3.94 4.30 4.30 4.53 3.79 4.80 5.34 5.37 5.33 3 years 9.82 3.51 7.26 4.26 7.31 7.31 8.11 4.33 8.88 10.61 10.78 10.55 Annual average 3.17 1.16 2.36 1.40 2.38 2.38 2.63 1.42 2.88 3.42 3.47 3.40 1 year 2.30 –3.58 1.48 –3.52 1.57 0.57 1.77 –1.79 2.01 2.54 2.65 2.49 6 months 3.55 –2.40 3.10 –1.90 3.10 2.10 3.21 –0.40 3.36 3.61 3.72 3.56 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/13* 1.12% 1.87% 1.87% 1.62% 1.37% 0.87% 0.81% 0.87% Total annual operating expenses for the fiscal year ended 10/31/13 1.14% 1.89% 1.89% 1.64% 1.39% 0.91% 0.81% 0.89% Annualized expense ratio for the six-month period ended 4/30/14† 1.08% 1.83% 1.83% 1.58% 1.33% 0.81% 0.79% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/15. † Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 4/30/14. Absolute Return 500 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2013, to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.42 $9.17 $9.17 $7.92 $6.67 $4.07 $3.97 $4.17 Ending value (after expenses) $1,024.80 $1,021.00 $1,021.90 $1,022.20 $1,023.60 $1,026.30 $1,026.50 $1,025.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2014, use the following calculation method. To find the value of your investment on November 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.41 $9.15 $9.15 $7.90 $6.66 $4.06 $3.96 $4.16 Ending value (after expenses) $1,019.44 $1,015.72 $1,015.72 $1,016.96 $1,018.20 $1,020.78 $1,020.88 $1,020.68 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their Absolute Return 500 Fund 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2014, Putnam employees had approximately $458,000,000 and the Trustees had approximately $110,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 500 Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 500 Fund 17 The fund’s portfolio 4/30/14 (Unaudited) COMMON STOCKS (29.5%)* Shares Value Basic materials (1.0%) Albemarle Corp. 17,300 $1,159,792 International Flavors & Fragrances, Inc. 17,481 1,722,228 PPG Industries, Inc. 15,000 2,904,300 Sigma-Aldrich Corp. 25,600 2,462,976 Capital goods (0.9%) Boeing Co. (The) 10,300 1,328,906 General Dynamics Corp. 23,500 2,572,075 MRC Global, Inc. † 13,100 382,389 Roper Industries, Inc. 8,764 1,217,758 Stericycle, Inc. † 8,000 931,520 Waste Management, Inc. 37,900 1,684,655 Communication services (0.6%) SBA Communications Corp. Class A † 8,500 762,960 Verizon Communications, Inc. 88,596 4,140,091 Conglomerates (1.7%) 3M Co. 5,300 737,177 Danaher Corp. 40,600 2,979,228 General Electric Co. 43,400 1,167,026 Marubeni Corp. (Japan) 474,000 3,161,914 Mitsubishi Corp. (Japan) 176,700 3,159,168 Mitsui & Co., Ltd. (Japan) 226,900 3,215,619 Consumer cyclicals (4.6%) Aaron’s, Inc. 11,200 330,064 Advance Auto Parts, Inc. 5,699 691,232 Automatic Data Processing, Inc. 40,400 3,149,584 AutoZone, Inc. † 2,310 1,233,286 Bed Bath & Beyond, Inc. † 14,200 882,246 Cintas Corp. 11,300 665,909 Dillards, Inc. Class A 3,500 342,755 Dollar Tree, Inc. † 15,384 801,045 Equinix, Inc. 12,064 854,252 FactSet Research Systems, Inc. 9,500 1,011,750 Gartner, Inc. † 17,500 1,206,450 Home Depot, Inc. (The) 49,100 3,903,941 Kimberly-Clark Corp. 32,319 3,627,808 Lowe’s Cos., Inc. 19,400 890,654 Madison Square Garden Co. (The) Class A † 7,100 387,660 MasterCard, Inc. Class A 53,900 3,964,345 MSC Industrial Direct Co., Inc. Class A 6,099 555,375 Omnicom Group, Inc. 16,752 1,133,775 PetSmart, Inc. 8,235 557,345 Priceline Group, Inc. (The) † 2,617 3,029,832 Scotts Miracle-Gro Co. (The) Class A 9,300 569,253 Scripps Networks Interactive Class A 6,500 487,955 18 Absolute Return 500 Fund COMMON STOCKS (29.5%)* cont. Shares Value Consumer cyclicals cont. Target Corp. 37,338 $2,305,622 Thomson Reuters Corp. (Canada) 25,500 922,590 TJX Cos., Inc. (The) 9,400 546,892 Verisk Analytics, Inc. Class A † 14,309 859,828 VF Corp. 29,700 1,814,373 Viacom, Inc. Class B 33,749 2,867,990 Consumer staples (3.8%) Altria Group, Inc. 117,100 4,696,881 Dr. Pepper Snapple Group, Inc. 40,600 2,250,052 General Mills, Inc. 23,200 1,230,064 Hershey Co. (The) 24,200 2,329,008 ITOCHU Corp. (Japan) 321,000 3,605,257 Lorillard, Inc. 52,500 3,119,550 McDonald’s Corp. 38,000 3,852,440 PepsiCo, Inc. 51,200 4,397,568 Procter & Gamble Co. (The) 6,400 528,320 Starbucks Corp. 41,008 2,895,985 Sumitomo Corp. (Japan) 264,600 3,434,169 Energy (2.6%) Chevron Corp. 43,945 5,515,976 ConocoPhillips 31,300 2,325,903 Dril-Quip, Inc. † 3,200 361,984 EQT Corp. 6,100 664,839 Exxon Mobil Corp. 80,602 8,254,451 Occidental Petroleum Corp. 21,000 2,010,750 Phillips 66 17,400 1,448,028 Spectra Energy Corp. 22,106 877,829 Williams Cos., Inc. (The) 22,100 931,957 Financials (4.8%) ACE, Ltd. 21,700 2,220,344 Alleghany Corp. † 2,500 1,019,950 Allied World Assurance Co. Holdings AG 10,782 1,161,114 Aon PLC 25,600 2,172,928 Arch Capital Group, Ltd. † 18,300 1,048,956 Aspen Insurance Holdings, Ltd. 13,900 636,342 Axis Capital Holdings, Ltd. 18,200 832,650 BankUnited, Inc. 31,200 1,029,288 Berkshire Hathaway, Inc. Class B † 28,038 3,612,696 Broadridge Financial Solutions, Inc. 27,800 1,065,852 Chubb Corp. (The) 34,099 3,139,836 Everest Re Group, Ltd. 7,136 1,127,702 JPMorgan Chase & Co. 46,800 2,619,864 M&T Bank Corp. 19,800 2,415,798 PartnerRe, Ltd. 8,500 895,900 ProAssurance Corp. 22,200 1,008,324 Public Storage R 19,300 3,387,343 Absolute Return 500 Fund 19 COMMON STOCKS (29.5%)* cont. Shares Value Financials cont. RenaissanceRe Holdings, Ltd. 12,762 $1,291,642 Signature Bank † 12,200 1,449,604 Simon Property Group, Inc. R 15,000 2,598,000 Travelers Cos., Inc. (The) 38,900 3,523,562 Validus Holdings, Ltd. 30,148 1,117,586 W.R. Berkley Corp. 28,900 1,278,536 Wells Fargo & Co. 7,800 387,192 Health care (3.6%) AbbVie, Inc. 19,100 994,728 C.R. Bard, Inc. 6,427 882,620 Cardinal Health, Inc. 19,574 1,360,589 Eli Lilly & Co. 44,399 2,623,981 Forest Laboratories, Inc. † 18,400 1,691,144 Henry Schein, Inc. † 7,400 845,302 Johnson & Johnson 63,600 6,442,044 Laboratory Corp. of America Holdings † 8,100 799,470 McKesson Corp. 11,013 1,863,289 Mednax, Inc. † 12,500 740,625 Merck & Co., Inc. 92,600 5,422,656 Patterson Cos., Inc. 14,900 606,430 Perrigo Co. PLC 6,499 941,445 Pfizer, Inc. 169,600 5,305,088 Stryker Corp. 9,700 754,175 Technology (3.8%) Accenture PLC Class A 14,000 1,123,080 Amdocs, Ltd. 29,200 1,358,676 Apple, Inc. 12,259 7,233,913 DST Systems, Inc. 10,800 995,652 Google, Inc. Class A † 6,097 3,261,163 Google, Inc. Class C † 6,097 3,211,046 Intuit, Inc. 28,945 2,192,584 L-3 Communications Holdings, Inc. 8,541 985,375 Maxim Integrated Products, Inc. 45,900 1,488,996 MICROS Systems, Inc. † 19,300 993,950 Microsoft Corp. 136,519 5,515,368 Oracle Corp. 61,300 2,505,944 Synopsys, Inc. † 29,700 1,117,314 VeriSign, Inc. † 22,500 1,061,550 Transportation (1.2%) Alaska Air Group, Inc. 8,100 762,048 Copa Holdings SA Class A (Panama) 3,897 527,186 Southwest Airlines Co. 63,427 1,533,031 Union Pacific Corp. 21,100 4,018,073 United Parcel Service, Inc. Class B 33,386 3,288,521 20 Absolute Return 500 Fund COMMON STOCKS (29.5%)* cont. Shares Value Utilities and power (0.9%) CMS Energy Corp. 20,400 $618,324 ITC Holdings Corp. 11,800 436,246 Kinder Morgan, Inc. 22,500 734,850 PG&E Corp. 33,800 1,540,604 PPL Corp. 48,400 1,613,656 Southern Co. (The) 65,800 3,015,614 Total common stocks (cost $208,840,412) MORTGAGE-BACKED SECURITIES (14.0%)* Principal amount Value Agency collateralized mortgage obligations (6.3%) Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 16.557s, 2034 $156,182 $204,525 IFB Ser. 3861, Class PS, IO, 6.448s, 2037 913,798 131,898 IFB Ser. 3232, Class KS, IO, 6.148s, 2036 935,747 122,817 IFB Ser. 4104, Class S, IO, 5.948s, 2042 603,968 146,213 IFB Ser. 3116, Class AS, IO, 5.948s, 2034 829,541 51,451 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 5,508,304 1,264,927 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 5,852,009 1,316,714 IFB Ser. 271, Class S5, IO, 5.848s, 2042 5,431,890 1,189,149 IFB Ser. 3852, Class NT, 5.848s, 2041 2,834,242 2,815,111 IFB Ser. 317, Class S3, IO, 5.828s, 2043 2,517,486 574,038 IFB Ser. 14-325, Class S1, IO, 5.798s, 2044 2,346,192 512,995 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 5,161,327 1,216,676 IFB Ser. 311, Class S1, IO, 5.798s, 2043 4,663,795 994,895 IFB Ser. 308, Class S1, IO, 5.798s, 2043 3,109,608 759,833 IFB Ser. 14-327, Class S8, IO, 5.768s, 2044 849,464 186,372 IFB Ser. 314, Class AS, IO, 5.738s, 2043 1,792,813 393,654 Ser. 3632, Class CI, IO, 5s, 2038 186,878 17,524 Ser. 3626, Class DI, IO, 5s, 2037 39,309 639 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,819,545 401,392 Ser. 4193, Class PI, IO, 4s, 2043 3,260,527 574,665 Ser. 4116, Class MI, IO, 4s, 2042 3,957,428 795,798 Ser. 4213, Class GI, IO, 4s, 2041 1,146,992 199,462 Ser. 304, Class C53, IO, 4s, 2032 2,310,978 337,172 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 2,330,787 550,629 Ser. 304, Class C22, IO, 3 1/2s, 2042 1,552,492 362,895 Ser. 4141, Class IM, IO, 3 1/2s, 2042 1,576,722 307,458 Ser. 304, IO, 3 1/2s, 2027 1,775,825 210,045 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,304,697 156,394 Ser. 4158, Class TI, IO, 3s, 2042 5,853,803 808,352 Ser. 4165, Class TI, IO, 3s, 2042 4,962,492 678,869 Ser. 4183, Class MI, IO, 3s, 2042 2,188,110 298,896 Ser. 13-4206, Class IP, IO, 3s, 2041 3,594,907 501,777 Ser. 304, Class C45, IO, 3s, 2027 2,253,274 276,345 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 5,295,623 609,579 Ser. T-8, Class A9, IO, 0.437s, 2028 256,737 2,728 Absolute Return 500 Fund 21 MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. T-59, Class 1AX, IO, 0.273s, 2043 $603,131 $7,421 Ser. T-48, Class A2, IO, 0.212s, 2033 892,478 8,716 Ser. 3206, Class EO, PO, zero%, 2036 57,530 50,621 Ser. 3175, Class MO, PO, zero%, 2036 47,456 41,136 FRB Ser. T-54, Class 2A, IO, zero%, 2043 356,447 28 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.739s, 2035 73,739 119,369 IFB Ser. 05-45, Class DA, 23.862s, 2035 292,204 435,873 IFB Ser. 11-4, Class CS, 12.595s, 2040 1,119,550 1,318,942 IFB Ser. 12-128, Class YS, IO, 6.048s, 2042 1,657,821 301,823 IFB Ser. 13-19, Class SK, IO, 5.998s, 2043 1,546,932 340,509 IFB Ser. 13-9, Class LS, 5.998s, 2043 1,103,200 255,269 IFB Ser. 13-128, Class SA, IO, 5.848s, 2043 3,846,344 856,850 Ser. 13-98, Class SA, IO, 5.798s, 2043 2,215,178 478,257 IFB Ser. 13-124, Class SB, IO, 5.798s, 2043 1,256,205 274,991 IFB Ser. 13-92, Class SA, IO, 5.798s, 2043 988,164 240,005 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 1,055,843 244,212 Ser. 13-101, Class SE, IO, 5.748s, 2043 1,425,264 358,326 IFB Ser. 13-128, Class CS, IO, 5.748s, 2043 1,637,475 368,858 IFB Ser. 13-102, Class SH, IO, 5.748s, 2043 1,331,069 290,040 Ser. 397, Class 2, IO, 5s, 2039 47,070 7,929 Ser. 398, Class C5, IO, 5s, 2039 249,825 37,199 Ser. 10-13, Class EI, IO, 5s, 2038 142,554 3,700 Ser. 418, Class C24, IO, 4s, 2043 2,115,380 497,445 Ser. 13-44, Class PI, IO, 4s, 2043 1,029,917 170,902 Ser. 12-124, Class UI, IO, 4s, 2042 4,378,453 838,474 Ser. 12-96, Class PI, IO, 4s, 2041 2,171,735 386,590 Ser. 12-22, Class CI, IO, 4s, 2041 3,491,035 631,639 Ser. 406, Class 2, IO, 4s, 2041 167,790 34,196 Ser. 406, Class 1, IO, 4s, 2041 163,142 33,721 Ser. 409, Class C16, IO, 4s, 2040 697,411 136,707 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,388,091 1,004,804 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 3,029,967 607,721 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,858,870 272,343 Ser. 13-35, Class IP, IO, 3s, 2042 3,781,960 430,493 Ser. 13-23, Class PI, IO, 3s, 2041 6,983,791 718,492 Ser. 13-31, Class NI, IO, 3s, 2041 5,415,411 600,352 Ser. 13-55, Class MI, IO, 3s, 2032 2,669,330 362,976 Ser. 03-W10, Class 1, IO, 1.092s, 2043 206,231 6,002 Ser. 98-W5, Class X, IO, 1.021s, 2028 479,751 23,688 Ser. 98-W2, Class X, IO, 0.823s, 2028 1,652,896 96,075 Ser. 03-W1, Class 2A, IO, zero%, 2042 754,921 59 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.398s, 2040 2,717,562 523,457 IFB Ser. 10-50, Class LS, IO, 6.348s, 2040 3,984,037 756,967 IFB Ser. 13-37, Class S, IO, 6.078s, 2043 854,817 148,738 IFB Ser. 13-113, Class SL, IO, 6.078s, 2042 1,028,911 179,135 22 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-124, Class SC, IO, 6.048s, 2041 $4,975,799 $814,787 Ser. 13-116, Class SA, IO, 5.998s, 2043 1,418,588 257,857 IFB Ser. 13-129, Class SN, IO, 5.998s, 2043 1,037,971 177,223 IFB Ser. 13-152, Class SG, IO, 5.998s, 2043 3,363,873 580,222 IFB Ser. 13-129, Class CS, IO, 5.998s, 2042 2,360,517 406,009 IFB Ser. 10-20, Class SC, IO, 5.998s, 2040 4,598,018 834,310 Ser. 14-46, Class SA, IO, 5.948s, 2044 1,264,484 201,432 Ser. 13-149, Class MS, IO, 5.948s, 2039 1,604,952 255,781 IFB Ser. 14-32, Class CS, IO, 5.948s, 2044 2,080,917 452,600 IFB Ser. 13-134, Class DS, IO, 5.948s, 2043 2,064,068 347,176 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 1,111,259 207,139 IFB Ser. 12-77, Class MS, IO, 5.948s, 2042 1,624,904 388,969 IFB Ser. 11-146, Class AS, IO, 5.948s, 2041 2,307,569 471,249 Ser. 14-58, Class SA, IO, 5.94s, 2044 3,436,000 545,946 IFB Ser. 12-34, Class SA, IO, 5.898s, 2042 1,790,046 375,552 IFB Ser. 10-151, Class SA, IO, 5.898s, 2040 1,773,919 320,281 IFB Ser. 11-70, Class SN, IO, 5.748s, 2041 1,439,000 347,375 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 1,799,000 434,764 Ser. 14-25, Class QI, IO, 5s, 2044 3,633,729 857,596 Ser. 14-2, Class IC, IO, 5s, 2044 1,085,302 249,789 Ser. 13-3, Class IT, IO, 5s, 2043 1,793,700 382,773 Ser. 11-116, Class IB, IO, 5s, 2040 1,907,467 165,710 Ser. 10-35, Class UI, IO, 5s, 2040 1,724,018 402,283 Ser. 10-20, Class UI, IO, 5s, 2040 1,258,967 252,649 Ser. 10-9, Class UI, IO, 5s, 2040 6,910,203 1,589,386 Ser. 09-121, Class UI, IO, 5s, 2039 2,694,840 636,548 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 117,750 21,101 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,357,319 477,640 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,980,887 600,663 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 1,484,879 341,528 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,076,570 247,062 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 4,322,065 578,072 Ser. 13-24, Class PI, IO, 4s, 2042 1,589,364 300,501 Ser. 12-47, Class CI, IO, 4s, 2042 1,549,998 358,362 Ser. 12-41, Class IP, IO, 4s, 2041 3,464,857 671,309 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,245,018 336,753 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 2,026,554 362,186 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 4,156,937 697,659 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 3,278,312 468,536 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,091,482 337,126 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 2,989,987 448,259 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 982,975 171,372 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 1,160,592 208,048 Ser. 13-37, Class LI, IO, 3 1/2s, 2042 1,606,442 267,633 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 1,818,179 285,472 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 1,793,697 235,084 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 5,632,542 810,748 Absolute Return 500 Fund 23 MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.83s, 2027 $124,508 $934 Ser. 98-3, IO, zero%, 2027 73,215 1,075 Ser. 98-2, IO, zero%, 2027 62,447 449 Ser. 98-4, IO, zero%, 2026 97,849 2,408 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 142,000 149,326 Ser. 04-3, Class D, 5.562s, 2039 639,000 650,298 FRB Ser. 05-5, Class D, 5.393s, 2045 366,000 372,112 Ser. 06-6, Class A2, 5.309s, 2045 39,669 39,778 Ser. 04-4, Class B, 4.985s, 2042 563,000 569,074 Ser. 05-3, Class AJ, 4.767s, 2043 225,000 225,699 Ser. 07-1, Class XW, IO, 0.494s, 2049 3,253,493 26,766 Banc of America Commercial Mortgage Trust 144A FRB Ser. 08-1, Class C, 6.461s, 2051 1,000,000 886,500 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class C, 5.466s, 2042 292,000 285,430 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.932s, 2042 2,091,931 4,931 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 1,166,623 588 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 328,000 332,100 FRB Ser. 06-PW11, Class AJ, 5.607s, 2039 596,000 622,075 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 356,250 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 207,712 Ser. 05-PWR9, Class AJ, 4.985s, 2042 123,000 127,194 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.607s, 2039 2,473,000 2,512,568 FRB Ser. 06-PW11, Class C, 5.607s, 2039 320,000 317,984 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.975s, 2049 703,000 692,807 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 1,156,000 1,137,851 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.321s, 2044 250,000 247,500 COMM Mortgage Trust FRB Ser. 07-C9, Class C, 5.986s, 2049 225,000 218,813 FRB Ser. 07-C9, Class D, 5.986s, 2049 300,000 288,750 Ser. 07-C9, Class AJ, 5.65s, 2049 617,000 651,182 COMM Mortgage Trust 144A FRB Ser. 13-LC13, Class D, 5.217s, 2046 363,000 336,495 FRB Ser. 13-CR8, Class D, 4.103s, 2046 400,000 340,918 FRB Ser. 07-C9, Class AJFL, 0.84s, 2049 440,000 397,408 FRB Ser. 12-LC4, Class D, 5.648s, 2044 652,000 656,434 Credit Suisse First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 24 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $463,627 $509,989 Ser. 03-C3, Class AX, IO, 1.74s, 2038 292,943 12 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 611,000 625,711 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 389,721 395,080 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 281,113 281,113 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 936,687 FRB Ser. 06-C1, Class AJ, 5.457s, 2044 1,609,000 1,604,704 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 189,132 189,132 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 235,297 FRB Ser. 05-GG3, Class D, 4.986s, 2042 189,000 190,370 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.946s, 2038 232,000 233,595 Ser. 05-GG4, Class B, 4.841s, 2039 396,000 399,089 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 700,000 718,060 FRB Ser. 11-GC3, Class E, 5s, 2044 274,000 253,236 FRB Ser. 13-GC10, Class E, 4.562s, 2046 F 600,000 509,474 FRB Ser. GC10, Class D, 4.562s, 2046 491,000 446,761 Ser. 06-GG8, Class X, IO, 0.782s, 2039 39,793,551 636,697 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class D, 4.087s, 2045 484,000 435,389 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C12, Class E, 4.223s, 2045 800,000 625,313 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 04-CB8, Class F, 4.822s, 2039 500,000 455,700 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.282s, 2051 888,000 942,967 FRB Ser. 06-LDP7, Class B, 6.025s, 2045 556,000 497,439 Ser. 06-LDP6, Class AJ, 5.565s, 2043 750,000 772,500 FRB Ser. 05-LDP3, Class D, 5.365s, 2042 274,000 272,712 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 182,698 Ser. 04-C3, Class B, 4.961s, 2042 427,000 429,477 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 850,000 855,100 FRB Ser. 13-LC11, Class D, 4.383s, 2046 1,228,000 1,121,377 FRB Ser. 13-C10, Class D, 4.299s, 2047 162,000 147,036 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.382s, 2051 298,000 299,599 FRB Ser. 07-CB20, Class C, 6.382s, 2051 501,000 470,103 FRB Ser. 11-C3, Class E, 5.728s, 2046 203,000 214,748 FRB Ser. 01-C1, Class H, 5.626s, 2035 545,069 552,809 FRB Ser. 12-C6, Class F, 5 3/8s, 2045 334,000 304,903 Absolute Return 500 Fund 25 MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 13-C13, Class D, 4.191s, 2046 $689,000 $614,756 FRB Ser. 13-C13, Class E, 3.986s, 2046 494,000 382,790 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 354,000 262,066 FRB Ser. 12-C6, Class G, 2.972s, 2045 366,000 271,318 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.786s, 2040 113,263 112,839 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class AJ, 5.484s, 2040 292,000 304,527 FRB Ser. 06-C6, Class C, 5.482s, 2039 537,000 524,918 FRB Ser. 05-C2, Class C, 5.388s, 2040 1,050,000 1,061,970 Ser. 05-C7, Class C, 5.35s, 2040 474,000 487,841 Ser. 07-C2, Class XW, IO, 0.738s, 2040 2,107,366 31,973 Ser. 07-C1, Class XW, IO, 0.603s, 2040 15,087,515 242,909 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 282,000 308,057 FRB Ser. 05-CKI1, Class B, 5.457s, 2037 476,000 493,136 FRB Ser. 05-CIP1, Class C, 5.396s, 2038 351,000 324,675 Ser. 04-KEY2, Class D, 5.046s, 2039 250,000 251,825 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.764s, 2043 15,175,697 73,617 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 166,000 169,270 Ser. 06-4, Class AJ, 5.239s, 2049 299,000 302,364 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C13, Class D, 5.059s, 2046 297,000 273,691 FRB Ser. 13-C11, Class D, 4.566s, 2046 751,000 668,540 FRB Ser. 13-C11, Class E, 4.566s, 2046 600,000 498,420 Ser. 13-C8, Class D, 4.311s, 2048 389,000 347,066 Ser. 13-C10, Class D, 4.218s, 2046 100,000 86,329 Morgan Stanley Capital I Trust FRB Ser. 06-HQ8, Class C, 5.678s, 2044 950,000 912,000 Ser. 07-HQ11, Class C, 5.558s, 2044 611,000 609,167 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 419,997 420,018 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 372,000 358,515 Ser. 13-C6, Class D, 4.498s, 2046 302,000 272,253 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.206s, 2045 216,000 221,962 Ser. 06-C24, Class AJ, 5.658s, 2045 645,000 645,968 Ser. 2004-C12, Class F, 5.578s, 2041 868,000 878,538 Ser. 06-C29, IO, 0.53s, 2048 37,304,179 355,136 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.414s, 2044 1,487,000 1,497,558 Ser. 07-C31, IO, 0.387s, 2047 58,648,255 306,987 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.439s, 2046 839,000 747,940 26 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (14.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.415s, 2044 $668,000 $677,405 FRB Ser. 12-C7, Class E, 5.002s, 2045 328,000 319,288 FRB Ser. 12-C6, Class E, 5s, 2045 412,000 373,602 FRB Ser. 13-UBS1, Class D, 4.788s, 2046 460,000 426,908 FRB Ser. 13-C15, Class D, 4.635s, 2046 398,000 359,382 FRB Ser. 12-C10, Class D, 4.608s, 2045 428,000 396,873 FRB Ser. 13-C12, Class D, 4.498s, 2048 500,000 462,355 FRB Ser. 13-C13, Class E, 4.278s, 2045 800,000 623,360 FRB Ser. 13-C14, Class D, 4.135s, 2046 400,000 353,304 Residential mortgage-backed securities (non-agency) (2.0%) Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 309,075 299,803 FRB Ser. 06-G, Class 2A5, 0.432s, 2036 1,120,239 1,008,215 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 220,000 194,040 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.435s, 2037 141,810 87,355 FRB Ser. 13-RR2, Class 3A2, 7.41s, 2036 390,000 362,700 FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 1,072,534 895,566 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.502s, 2035 410,907 355,846 FRB Ser. 05-59, Class 1A1, 0.487s, 2035 807,160 641,692 FRB Ser. 05-44, Class 1A1, 0.482s, 2035 586,870 477,596 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.462s, 2035 256,967 221,788 Jefferies Resecuritization Trust 144A FRB Ser. 09-R7, Class 12A2, 2.617s, 2036 1,134,304 975,501 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.976s, 2046 1,700,746 1,196,900 FRB Ser. 07-QH2, Class A1, 0.292s, 2037 1,961,790 1,525,291 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.196s, 2046 1,543,680 1,373,875 FRB Ser. 06-AR3, Class A1B, 1.126s, 2046 443,327 361,533 FRB Ser. 06-AR4, Class 1A1B, 1.066s, 2046 316,233 268,798 FRB Ser. 05-AR11, Class A1C3, 0.662s, 2045 2,468,920 2,166,478 FRB Ser. 05-AR13, Class A1C3, 0.642s, 2045 1,782,573 1,535,687 FRB Ser. 2004-AR13, Class A1B2, 0.642s, 2034 543,694 505,635 FRB Ser. 05-AR9, Class A1B, 0.532s, 2045 1,244,417 1,149,784 FRB Ser. 05-AR13, Class A1B3, 0.512s, 2045 221,487 197,124 FRB Ser. 05-AR15, Class A1B3, 0.492s, 2045 498,343 436,050 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.324s, 2047 625,000 447,000 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 4.997s, 2036 878,619 863,814 Total mortgage-backed securities (cost $112,370,216) Absolute Return 500 Fund 27 SENIOR LOANS (10.6%)* c Principal amount Value Basic materials (0.9%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $490,091 $489,478 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 254,284 253,967 Chromaflo Technologies Corp. bank term loan FRN 4 1/2s, 2019 997,500 996,253 Exopack, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,496,250 1,507,472 FMG Resources, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2019 (Australia) 827,442 826,279 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 991,229 980,963 MacDermid, Inc. bank term loan FRN 4s, 2020 992,500 987,786 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 455,900 454,190 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 835,000 847,525 Capital goods (0.6%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 483,302 480,986 Dayco Products, LLC bank term loan FRN Ser. B, 5 1/4s, 2020 1,000,000 1,000,000 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 711,425 709,889 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 736,875 731,809 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4s, 2018 592,515 592,607 SRAM, LLC bank term loan FRN 4.013s, 2020 1,190,297 1,175,418 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 496,231 493,362 Communication services (1.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 480,000 490,100 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 1,537,825 1,537,611 Asurion, LLC bank term loan FRN Ser. B2, 4 1/4s, 2020 992,500 978,853 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,419,814 1,418,039 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 998,000 Numericable Group SA bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 670,258 668,941 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 774,742 773,221 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,486,875 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 982,505 979,639 Consumer cyclicals (3.0%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,625,250 1,623,472 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 997,487 999,981 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 208,507 208,820 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.402s, 2018 899,033 837,225 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 635,000 631,163 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 820,407 818,013 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 329,940 329,219 28 Absolute Return 500 Fund SENIOR LOANS (10.6%)* c cont. Principal amount Value Consumer cyclicals cont. Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 $800,000 $792,600 CityCenter Holdings, LLC bank term loan FRN Ser. B, 5s, 2020 972,563 976,817 Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 792,315 788,601 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 202,685 201,735 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 610,969 624,334 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 261,844 267,572 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 1,000,000 998,438 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 681,778 680,358 J.Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,500,000 1,491,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 641,167 636,359 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 987,500 980,711 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,276,800 1,273,253 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 967,500 967,299 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 1,485,028 1,478,531 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 985,000 983,769 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,234,375 1,231,032 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,198,522 1,195,901 Travelport, LLC bank term loan FRN 6 1/4s, 2019 918,063 934,702 Tribune Co. bank term loan FRN Ser. B, 4s, 2020 1,596,000 1,589,217 Univision Communications, Inc. bank term loan FRN 4s, 2020 1,145,000 1,138,049 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,436,400 1,407,672 Consumer staples (0.9%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 430,000 426,058 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2020 957,600 954,727 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,260,475 1,261,578 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,414,066 1,413,625 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 1,000,000 994,583 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,010,000 Sprouts Farmers Markets, Inc. bank term loan FRN 4s, 2020 449,643 449,081 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 992,500 992,706 Energy (0.7%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,775,000 1,827,363 FTS International, Inc. bank term loan FRN Ser. B, 5 3/4s, 2021 650,000 652,031 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 1,201,500 1,195,493 Quicksilver Resources, Inc. bank term loan FRN 7s, 2019 900,000 895,500 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 700,000 714,000 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 628,816 618,402 Financials (0.8%) HUB International, Ltd. bank term loan FRN 4 1/4s, 2020 1,000,000 997,000 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 591,463 592,572 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 801,278 839,339 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 450,000 451,688 Absolute Return 500 Fund 29 SENIOR LOANS (10.6%)* c cont. Principal amount Value Financials cont. Nuveen Investments, Inc. bank term loan FRN 4.152s, 2017 $1,000,000 $999,219 Serta Simmons Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2019 450,864 450,934 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,481,306 1,472,974 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 1,466,503 1,453,672 Health care (1.3%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 987,500 967,750 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 1,376,550 1,380,227 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 479,795 478,595 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.154s, 2021 1,665,000 1,654,594 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 975,503 974,528 Kinetic Concepts, Inc. bank term loan FRN 4s, 2018 1,334,746 1,333,316 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 4s, 2021 1,149,419 1,143,385 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 503,866 501,242 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 625,680 623,647 Quintiles Transnational Corp. bank term loan FRN Ser. B3, 3 3/4s, 2018 1,430,000 1,424,638 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 551,742 551,053 Technology (0.9%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 4 1/2s, 2019 1,243,703 1,242,925 Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 1,430,000 1,433,129 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 1,495,623 1,487,210 First Data Corp. bank term loan FRN 4.152s, 2018 1,500,000 1,497,188 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 895,987 889,107 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 950,228 948,744 Transportation (0.3%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 1,125,000 1,113,750 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,488,750 1,486,889 Utilities and power (0.1%) Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 706,757 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.737s, 2017 710,555 536,448 Total senior loans (cost $90,714,944) 30 Absolute Return 500 Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2044 $5,000,000 $5,421,094 4s, TBA, May 1, 2044 3,000,000 3,175,313 U.S. Government Agency Mortgage Obligations (6.5%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, May 1, 2044 3,000,000 3,318,281 4 1/2s, May 1, 2041 ## 2,000,023 2,149,946 4 1/2s, TBA, May 1, 2044 19,000,000 20,398,282 4s, TBA, May 1, 2044 14,000,000 14,667,187 3 1/2s, TBA, May 1, 2044 7,000,000 7,108,828 3s, with due dates from January 1, 2043 to April 1, 2043 1,910,678 1,852,164 3s, TBA, May 1, 2044 6,000,000 5,849,531 Total U.S. government and agency mortgage obligations (cost $63,493,475) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Notes 1 3/4s, May 31, 2016 i $2,418,000 $2,500,599 2 3/4s, February 15, 2019 i 290,000 306,168 2 1/2s, March 31, 2015 i 80,000 81,924 Total U.S. treasury obligations (cost $2,888,691) CORPORATE BONDS AND NOTES (4.1%)* Principal amount Value Basic materials (0.3%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $368,602 ArcelorMittal SA sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 371,629 Cemex SAB de CV 144A company guaranty sr. FRN notes 4.976s, 2018 (Mexico) 1,500,000 1,582,500 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 441,906 Capital goods (0.1%) KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 221,041 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 323,441 Communication services (1.0%) Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 $840,000 863,100 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,500,000 1,567,500 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 700,000 740,250 Sprint Communications, Inc. sr. unsec. notes 6s, 2016 265,000 290,175 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 770,000 904,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 500,000 531,875 Absolute Return 500 Fund 31 CORPORATE BONDS AND NOTES (4.1%)* cont. Principal amount Value Communication services cont. Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 130,000 $198,625 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 185,000 279,574 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $560,000 604,800 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 530,000 939,594 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $1,110,000 1,254,300 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 352,588 Consumer cyclicals (0.2%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 530,000 506,150 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 550,000 556,875 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 303,137 421,609 Owens Corning company guaranty sr. unsec. notes 9s, 2019 $36,000 45,190 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 223,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 73,611 76,555 Consumer staples (0.2%) Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 292,500 HJ Heinz Co. 144A sr. notes 4 1/4s, 2020 895,000 882,023 Energy (0.7%) Chesapeake Energy Corp. company guaranty sr. unsec. FRN notes 3.479s, 2019 1,500,000 1,515,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 72,963 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,420,000 2,341,253 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,142,500 Financials (0.9%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 965,250 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,059,625 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 97,763 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 530,000 624,738 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2019 1,070,000 1,084,713 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 200,000 189,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 465,606 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. notes 5.942s, 2023 (Russia) 200,000 178,000 32 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (4.1%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) $250,000 $231,075 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 503,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,600,000 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 600,000 574,500 Health care (0.5%) CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 555,000 583,444 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 607,906 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 256,150 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 680,150 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,348,500 Service Corp. International/US sr. notes 7s, 2017 170,000 191,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 729,838 Utilities and power (0.2%) AES Corp./Virginia (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 242,550 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,229,063 El Paso, LLC company guaranty sr. notes 7s, 2017 225,000 253,651 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 175,000 224,854 Total corporate bonds and notes (cost $33,087,818) COMMODITY LINKED NOTES (1.9%)* Ω Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $14,312,000 $13,786,279 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2015 (Indexed to the DB Commodity Backwardation Alpha 22 Total Return Index multiplied by 3) (United Kingdom) 2,791,000 2,469,198 Total commodity linked notes (cost $17,103,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $295,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,357,100 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 696,963 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 258,000 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 165,000 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 365,000 356,788 Total foreign government and agency bonds and notes (cost $4,135,796) Absolute Return 500 Fund 33 PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.785/3 month USD-LIBOR-BBA/May-24 May-14/2.785 $6,964,600 $34,544 (2.785)/3 month USD-LIBOR-BBA/May-24 May-14/2.785 6,964,600 18,804 Credit Suisse International 2.79/3 month USD-LIBOR-BBA/May-24 May-14/2.79 4,643,100 24,330 (2.79)/3 month USD-LIBOR-BBA/May-24 May-14/2.79 4,643,100 11,747 Deutsche Bank AG 2.78/3 month USD-LIBOR-BBA/May-24 May-14/2.78 2,785,800 13,065 (2.78)/3 month USD-LIBOR-BBA/May-24 May-14/2.78 2,785,800 8,051 Goldman Sachs International 2.78375/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 4,643,100 22,705 (2.78375)/3 month USD-LIBOR-BBA/May-24 May-14/2.78375 4,643,100 12,769 Total purchased swap options outstanding (cost $239,443) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$101.00 $15,000,000 $135,450 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.56 15,000,000 107,400 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.38 15,000,000 96,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.19 15,000,000 87,300 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 15,000,000 78,600 SPDR S&P rust (Put) Nov-14/155.00 217,621 309,699 SPDR S&P rust (Put) Apr-15/164.00 217,493 1,037,265 SPDR S&P rust (Put) Mar-15/164.00 212,023 917,843 SPDR S&P rust (Put) Feb-15/163.00 203,505 725,799 SPDR S&P rust (Put) Jan-15/162.00 218,195 644,613 SPDR S&P rust (Put) Dec-14/158.00 202,802 415,347 Total purchased options outstanding (cost $7,474,709) SHORT-TERM INVESTMENTS (39.6%)* Principal amount/shares Value Federal Farm Credit Banks Funding Corporation discount notes with an effective yield of 0.05%, July 2, 2014 $10,000,000 $9,999,310 Federal Home Loan Bank discount commercial paper with an effective yield of 0.05%, July 18, 2014 25,000,000 24,997,825 Federal Home Loan Bank discount commercial paper with an effective yield of 0.05%, July 11, 2014 15,000,000 14,998,815 Federal Home Loan Mortgage Corporation discount commercial paper with an effective yield of 0.05%, July 14, 2014 10,000,000 9,999,180 Federal National Mortgage Association discount commercial paper with an effective yield of 0.05%, July 23, 2014 13,000,000 12,998,804 34 Absolute Return 500 Fund SHORT-TERM INVESTMENTS (39.6%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, August 21, 2014 # § $29,000,000 $28,997,303 U.S. Treasury Bills with an effective yield of 0.12%, November 13, 2014 # ∆ § 14,000,000 13,996,570 U.S. Treasury Bills with an effective yield of 0.10%, July 24, 2014 13,000,000 12,999,545 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 20,000,000 20,000,000 U.S. Treasury Bills with an effective yield of 0.09%, June 5, 2014 24,000,000 23,997,877 Putnam Short Term Investment Fund 0.06% L 163,278,518 163,278,518 SSgA Prime Money Market Fund zero% P 3,660,000 3,660,000 Total short-term investments (cost $339,903,813) TOTAL INVESTMENTS Total investments (cost $880,252,317) Key to holding’s currency abbreviations EUR Euro GBP British Pound Key to holding’s abbreviations bp Basis points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $858,111,612. Ω The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. Absolute Return 500 Fund 35 ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $169,328,075 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $94,781,212) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $219,121 $217,551 $1,570 Canadian Dollar Sell 7/17/14 752,792 745,528 (7,264) Chilean Peso Sell 7/17/14 1,196 1,223 27 Colombian Peso Buy 7/17/14 36,271 23,549 12,722 Japanese Yen Sell 5/21/14 1,485,718 1,491,806 6,088 Singapore Dollar Sell 5/21/14 301,028 295,947 (5,081) Swiss Franc Sell 6/18/14 887,257 879,639 (7,618) Barclays Bank PLC British Pound Buy 6/18/14 14,852 26,689 (11,837) Euro Sell 6/18/14 1,681,287 1,683,437 2,150 Japanese Yen Sell 5/21/14 2,872,162 2,909,511 37,349 Mexican Peso Buy 7/17/14 1,299,411 1,296,127 3,284 New Zealand Dollar Buy 7/17/14 2,509,612 2,492,840 16,772 Norwegian Krone Sell 6/18/14 409,973 427,360 17,387 Singapore Dollar Sell 5/21/14 8,216 8,077 (139) South African Rand Sell 7/17/14 499,367 491,964 (7,403) South Korean Won Buy 5/21/14 517,907 508,556 9,351 36 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $94,781,212) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Swedish Krona Sell 6/18/14 $853,341 $822,506 $(30,835) Swiss Franc Buy 6/18/14 756,543 759,342 (2,799) Citibank, N.A. Australian Dollar Sell 7/17/14 855,783 853,703 (2,080) British Pound Buy 6/18/14 5,063 5,004 59 British Pound Sell 6/18/14 5,063 4,981 (82) Chilean Peso Sell 7/17/14 474,749 485,141 10,392 Euro Sell 6/18/14 1,583,767 1,575,497 (8,270) Japanese Yen Sell 5/21/14 1,251,647 1,244,831 (6,816) New Zealand Dollar Buy 7/17/14 1,669,333 1,655,348 13,985 Norwegian Krone Sell 6/18/14 743,738 740,200 (3,538) Swiss Franc Sell 6/18/14 60,242 52,822 (7,420) Credit Suisse International British Pound Sell 6/18/14 2,194 4,689 2,495 Canadian Dollar Sell 7/17/14 785,032 770,654 (14,378) Euro Buy 6/18/14 932,060 926,043 6,017 Indian Rupee Buy 5/21/14 509,465 468,156 41,309 Japanese Yen Sell 5/21/14 1,616,607 1,623,303 6,696 New Zealand Dollar Buy 7/17/14 1,704,202 1,697,410 6,792 Norwegian Krone Sell 6/18/14 203,903 193,690 (10,213) Singapore Dollar Sell 5/21/14 421,870 414,772 (7,098) South Korean Won Buy 5/21/14 522,266 511,960 10,306 Swedish Krona Sell 6/18/14 914,011 886,678 (27,333) Swiss Franc Buy 6/18/14 773,025 774,320 (1,295) Deutsche Bank AG Australian Dollar Buy 7/17/14 844,878 837,947 6,931 British Pound Buy 6/18/14 33,925 38,527 (4,602) Canadian Dollar Sell 7/17/14 799,694 792,566 (7,128) Euro Sell 6/18/14 840,366 830,874 (9,492) Japanese Yen Sell 5/21/14 1,783,046 1,791,571 8,525 New Zealand Dollar Buy 7/17/14 1,701,289 1,694,217 7,072 Norwegian Krone Sell 6/18/14 754,738 747,175 (7,563) Swedish Krona Sell 6/18/14 15,613 4,476 (11,137) Swiss Franc Sell 6/18/14 921,129 908,211 (12,918) Goldman Sachs International Australian Dollar Buy 7/17/14 3,419 3,393 26 British Pound Sell 6/18/14 822,793 812,639 (10,154) Canadian Dollar Buy 7/17/14 56,373 58,021 (1,648) Euro Buy 6/18/14 1,680,871 1,672,784 8,087 Japanese Yen Sell 5/21/14 2,523,350 2,526,964 3,614 Absolute Return 500 Fund 37 FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $94,781,212) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 $844,600 $843,475 $(1,125) British Pound Sell 6/18/14 1,698,077 1,676,093 (21,984) Canadian Dollar Sell 7/17/14 403,900 400,542 (3,358) Japanese Yen Sell 5/21/14 1,707,312 1,711,100 3,788 Swedish Krona Sell 6/18/14 84,614 76,659 (7,955) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 4,528 4,977 (449) British Pound Buy 6/18/14 859,418 859,237 181 Canadian Dollar Buy 7/17/14 36,428 46,655 (10,227) Euro Buy 6/18/14 1,450,318 1,457,389 (7,071) Hungarian Forint Sell 6/18/14 502,863 490,433 (12,430) Indian Rupee Buy 5/21/14 507,589 486,935 20,654 Japanese Yen Sell 5/21/14 1,634,311 1,627,625 (6,686) Mexican Peso Buy 7/17/14 369,202 368,362 840 New Taiwan Dollar Sell 5/21/14 495,914 493,688 (2,226) New Zealand Dollar Buy 7/17/14 840,193 833,026 7,167 Norwegian Krone Sell 6/18/14 735,341 729,697 (5,644) Singapore Dollar Sell 5/21/14 139,028 136,697 (2,331) Swedish Krona Buy 6/18/14 839,725 848,739 (9,014) Swedish Krona Sell 6/18/14 839,725 841,801 2,076 Swiss Franc Buy 6/18/14 830,766 831,367 (601) Thai Baht Buy 5/21/14 3,440 10,873 (7,433) Royal Bank of Scotland PLC (The) Japanese Yen Buy 5/21/14 1,308,294 1,316,283 (7,989) Japanese Yen Sell 5/21/14 1,308,294 1,313,707 5,413 State Street Bank and Trust Co. Australian Dollar Sell 7/17/14 26,524 14,094 (12,430) British Pound Buy 6/18/14 1,671,410 1,642,534 28,876 British Pound Sell 6/18/14 1,671,410 1,651,206 (20,204) Canadian Dollar Buy 7/17/14 1,674,886 1,666,085 8,801 Canadian Dollar Sell 7/17/14 1,675,523 1,660,245 (15,278) Chilean Peso Buy 7/17/14 817,531 844,839 (27,308) Euro Buy 6/18/14 3,195,833 3,181,770 14,063 Euro Sell 6/18/14 1,674,629 1,673,858 (771) Japanese Yen Sell 5/21/14 4,814,731 4,822,124 7,393 Mexican Peso Buy 7/17/14 626,841 625,405 1,436 New Taiwan Dollar Sell 5/21/14 495,914 493,476 (2,438) New Zealand Dollar Buy 7/17/14 1,678,158 1,663,961 14,197 Norwegian Krone Sell 6/18/14 535,468 534,181 (1,287) Singapore Dollar Sell 5/21/14 759,429 746,757 (12,672) Swedish Krona Sell 6/18/14 865,035 852,499 (12,536) Swiss Franc Buy 6/18/14 357,358 358,151 (793) 38 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/14 (aggregate face value $94,781,212) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG British Pound Sell 6/18/14 $158,483 $163,037 $4,554 Canadian Dollar Sell 7/17/14 810,167 804,219 (5,948) Japanese Yen Sell 5/21/14 2,546,720 2,555,566 8,846 Norwegian Krone Sell 6/18/14 754,738 747,110 (7,628) Singapore Dollar Sell 5/21/14 78,009 76,706 (1,303) Swedish Krona Buy 6/18/14 813,400 819,538 (6,138) Swiss Franc Sell 6/18/14 1,014,219 1,005,252 (8,967) WestPac Banking Corp. Australian Dollar Buy 7/17/14 847,281 840,962 6,319 Australian Dollar Sell 7/17/14 837,577 841,703 4,126 British Pound Sell 6/18/14 835,958 826,000 (9,958) Canadian Dollar Sell 7/17/14 614,638 602,828 (11,810) Euro Buy 6/18/14 1,760,080 1,752,475 7,605 Japanese Yen Sell 5/21/14 1,214,148 1,219,052 4,904 Total FUTURES CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 5 $1,667,767 Jun-14 $(82,738) Euro-CAC 40 Index (Short) 28 1,725,335 May-14 (47,877) Euro-Dollar 90 day (Short) 28 6,946,100 Sep-15 1,493 FTSE 100 Index (Short) 188 21,408,328 Jun-14 (899,645) IBEX 35 Index (Long) 58 8,368,411 May-14 224,018 Japanese Government Bond 10 yr (Long) 1 1,417,518 Jun-14 1,463 Japanese Government Bond 10 yr Mini (Short) 9 1,275,679 Jun-14 (1,620) S&P 500 Index E-Mini (Long) 71 6,666,545 Jun-14 50,388 S&P 500 Index E-Mini (Short) 102 9,577,290 Jun-14 (125,087) S&P Mid Cap 400 Index E-Mini (Long) 233 31,527,230 Jun-14 (420,928) S&P/TSX 60 Index (Short) 11 1,678,226 Jun-14 (34,047) SPI 200 Index (Short) 14 1,778,246 Jun-14 (37,126) U.S. Treasury Note 5 yr (Short) 55 6,569,922 Jun-14 4,044 U.S. Treasury Note 10 yr (Short) 543 67,561,078 Jun-14 (608,626) Total Absolute Return 500 Fund 39 WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/14 (premiums $1,177,459) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $11,801,500 $79,778 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,792,000 1,014,034 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 5,900,800 40,539 Total WRITTEN OPTIONS OUTSTANDING at 4/30/14 (premiums $1,054,801) (Unaudited) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/$99.00 $30,000,000 $87,300 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/100.00 15,000,000 78,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.56 15,000,000 61,050 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.38 15,000,000 54,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/99.19 15,000,000 48,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.56 15,000,000 33,450 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.38 15,000,000 29,700 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.19 15,000,000 26,550 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jul-14/98.00 15,000,000 23,550 SPDR S&P rust (Call) May-14/194.00 429,362 118,075 SPDR S&P rust (Call) May-14/191.50 109,743 69,358 SPDR S&P rust (Call) May-14/192.00 530,503 187,596 SPDR S&P rust (Call) May-14/188.50 115,274 146,398 SPDR S&P rust (Call) May-14/192.00 96,728 1,266 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/14 (proceeds receivable $14,869,648) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2044 $2,000,000 5/12/14 $2,147,188 Federal National Mortgage Association, 4s, May 1, 2044 4,000,000 5/12/14 4,190,625 Government National Mortgage Association, 4 1/2s, May 1, 2044 5,000,000 5/20/14 5,421,094 Government National Mortgage Association, 4s, May 1, 2044 3,000,000 5/20/14 3,175,312 Total 40 Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $164,684,600 E $314,525 6/18/16 3 month USD- 0.75% $(155,485) LIBOR-BBA 48,378,800 E 410,747 6/18/19 3 month USD- 2.00% 38,908 LIBOR-BBA 29,591,400 E 124,591 6/18/24 3 month USD- 3.00% (398,732) LIBOR-BBA 5,690,200 E (141,490) 6/18/44 3 month USD- 3.75% 172,438 LIBOR-BBA 1,345,500 (18) 3/27/24 3 month USD- 2.87% (18,913) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,698,665 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(3,405) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,250,642 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,578 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,300,000 — 7/19/23 (2.585%) USA Non Revised (153,592) Consumer Price Index-Urban (CPI-U) baskets 1,301,928 — 3/15/15 (3 month USD- A basket 3,548,250 LIBOR-BBA plus (MLTRFCF3) of 0.10%) common stocks units 34,116 — 3/13/15 3 month USD- Russell 1000 Total (3,689,493) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC $340,977 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,722 USD-LIBOR) 5.00% 30 year Fannie Mae pools 396,286 — 1/12/42 4.00% (1 month Synthetic TRS Index 767 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,823,379 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,938) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,575,978 — 1/12/40 5.00% (1 month Synthetic MBX Index 7,959 USD-LIBOR) 5.00% 30 year Fannie Mae pools Absolute Return 500 Fund 41 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,412,742 $— 1/12/41 5.00% (1 month Synthetic MBX Index $7,355 USD-LIBOR) 5.00% 30 year Fannie Mae pools 17,903,868 — 1/12/41 4.00% (1 month Synthetic TRS Index 40,248 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,676,411 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,923) USD-LIBOR 6.50% 30 year Fannie Mae pools 463,650 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,414 USD-LIBOR) 5.00% 30 year Fannie Mae pools 568,603 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,508 USD-LIBOR) 4.00% 30 year Fannie Mae pools 463,650 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,414 USD-LIBOR) 5.00% 30 year Fannie Mae pools 402,358 — 1/12/39 6.00% (1 month Synthetic TRS Index 513 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,079,422 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,996) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,650,876 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,214 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,402,376 — 1/12/40 4.00% (1 month Synthetic MBX Index 3,719 USD-LIBOR) 4.00% 30 year Fannie Mae pools 164,026 — 1/12/40 4.00% (1 month Synthetic TRS Index 318 USD-LIBOR) 4.00% 30 year Fannie Mae pools 49,405 — 1/12/38 6.50% (1 month Synthetic TRS Index 115 USD-LIBOR) 6.50% 30 year Fannie Mae pools 285,609 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,487 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,318,251 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,069 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,616,398 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (22,628) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,327,107 — 1/12/40 4.00% (1 month Synthetic MBX Index 8,823 USD-LIBOR) 4.00% 30 year Fannie Mae pools 42 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,721,818 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(8,440) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,108,329 — 1/12/40 4.50% (1 month Synthetic MBX Index 12,610 USD-LIBOR) 4.50% 30 year Fannie Mae pools 421,727 — 1/12/41 4.00% (1 month Synthetic TRS Index 948 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,588,556 — 1/12/40 4.50% (1 month Synthetic MBX Index 11,015 USD-LIBOR) 4.50% 30 year Fannie Mae pools 350,573 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,770 USD-LIBOR) 5.00% 30 year Fannie Mae pools 766,488 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,353 USD-LIBOR) 4.50% 30 year Fannie Mae pools 11,173,508 — 1/12/41 5.00% (1 month Synthetic MBX Index 58,173 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,728,582 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,206 USD-LIBOR) 5.00% 30 year Fannie Mae pools 298,754 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,509 USD-LIBOR) 5.00% 30 year Fannie Mae pools 969,193 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,895 USD-LIBOR) 5.00% 30 year Fannie Mae pools 702,745 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,549 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,700,573 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (23,041) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,709,516 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (7,130) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,257,405 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (1,587) USD-LIBOR 4.50% 30 year Fannie Mae pools 716,607 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,688) USD-LIBOR 5.50% 30 year Fannie Mae pools 358,353 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,344) USD-LIBOR 5.50% 30 year Fannie Mae pools Absolute Return 500 Fund 43 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $358,353 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,344) USD-LIBOR 5.50% 30 year Fannie Mae pools 719,093 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,698) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,867,534 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (7,006) USD-LIBOR 5.50% 30 year Fannie Mae pools 719,093 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,698) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,005,914 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,063 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 638,047 — 1/12/41 5.00% (1 month Synthetic TRS Index 674 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 818,576 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,898 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,435,700 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,386) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,340,000 — 7/19/23 (2.569%) USA Non Revised (142,690) Consumer Price Index-Urban (CPI-U) 899,482 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (107) USD-LIBOR 5.00% 30 year Fannie Mae pools 22,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (109) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,114,222 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,462) USD-LIBOR 6.50% 30 year Fannie Mae pools units 81,424 — 10/29/14 (0.15%) Barclay’s EX-US 2,957 QMA USD Excess Return Index units 246,776 — 10/29/14 (0.10%) Barclay’s QMA US (429,595) Excess Return Index Citibank, N.A. $1,128,525 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,875 USD-LIBOR) 5.00% 30 year Fannie Mae pools 551,744 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,873 USD-LIBOR) 5.00% 30 year Fannie Mae pools 44 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $1,729,935 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(2,183) USD-LIBOR 4.50% 30 year Fannie Mae pools baskets 300 — 12/19/14 (3 month USD- A basket 557,932 LIBOR-BBA plus (CGPUTQL2) of 0.15%) common stocks baskets 331,897 — 1/6/15 3 month USD- A basket 1,191,839 LIBOR-BBA minus (CGPUTS25) of 0.70% common stocks shares 120,889 — 1/30/15 1 month USD- Carlyle Group LP (372,071) LIBOR plus 0.50% shares 45,000 — 1/30/15 1 month USD- Apollo Global 209,708 LIBOR less 0.55% Management, LLC shares 135,593 — 1/30/15 1 month USD- Apollo Global 631,881 LIBOR less 0.55% Management, LLC shares 39,900 — 1/30/15 1 month USD- Carlyle Group LP (122,806) LIBOR plus 0.50% units 6,571 — 12/19/14 3 month USD- Russell 1000 Total (345,147) LIBOR-BBA minus Return Index 0.10% Credit Suisse International $927,301 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,828 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,544,007 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (3,471) USD-LIBOR 4.00% 30 year Fannie Mae pools 3,037,276 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (6,828) USD-LIBOR 4.00% 30 year Fannie Mae pools 7,310,000 — 7/19/23 (2.57%) USA Non Revised (142,837) Consumer Price Index-Urban (CPI-U) 138,209 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (174) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,556,646 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (1,964) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,012,270 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (2,539) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,566,075 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,655 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,570,847 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (187) USD-LIBOR 5.00% 30 year Fannie Mae pools Absolute Return 500 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $1,260,665 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $(150) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,269,440 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,456 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Deutsche Bank AG 1,069,681 — 1/12/34 (5.00%) 1 month Synthetic TRS Index (1,467) USD-LIBOR 5.00% 30 year Fannie Mae pools 28,517,000 — 1/24/24 (2.545%) USA Non Revised (250,836) Consumer Price Index-Urban (CPI-U) EUR 14,324 — 1/21/15 (3 month EUR- STOXX 600 Banks 37,589 EURIBOR-REUTERS Supersector Return minus 0.16%) Index EUR Goldman Sachs International $1,254,874 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,910 USD-LIBOR) 6.50% 30 year Fannie Mae pools 968,167 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,245 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,229,818 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,118 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,704,629 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,953 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,224,964 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,378 USD-LIBOR) 5.00% 30 year Fannie Mae pools 982,905 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,902 USD-LIBOR) 4.00% 30 year Fannie Mae pools 982,905 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,902 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,170,337 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,477 USD-LIBOR) 4.50% 30 year Fannie Mae pools 545,228 — 1/12/41 4.50% (1 month Synthetic TRS Index 688 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,420,082 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,961) USD-LIBOR 6.50% 30 year Fannie Mae pools 46 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $533,439 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,615) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,069,681 — 1/12/34 5.00% (1 month Synthetic TRS Index 1,467 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,196,965 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,510 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,662 — 1/12/40 4.00% (1 month Synthetic TRS Index 5 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,252,604 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,597 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,945,271 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,535) USD-LIBOR 6.50% 30 year Fannie Mae pools 91,248 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (447) USD-LIBOR 6.50% 30 year Fannie Mae pools 243,294 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,193) USD-LIBOR 6.50% 30 year Fannie Mae pools 50,977 — 1/12/38 6.50% (1 month Synthetic TRS Index 118 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,375,294 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,190 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,358,624 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,563 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,523,821 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,948 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,340,331 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,984 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,294,183 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,895 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,250,642 — 1/12/41 4.50% (1 month Synthetic TRS Index 1,578 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,300,000 — 7/19/23 (2.58%) USA Non Revised (149,942) Consumer Price Index-Urban (CPI-U) Absolute Return 500 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $912,812 $— 1/12/41 4.00% (1 month Synthetic TRS Index $2,052 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,685,134 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,126 USD-LIBOR) 4.50% 30 year Fannie Mae pools UBS AG baskets 488,285 — 5/19/14 (3 month USD- A basket (506,074) LIBOR-BBA plus (UBSEMBSK) of 0.90%) common stocks shares 309,476 — 2/6/15 1 month USD- iShares MSCI 35,121 LIBOR-BBA minus Emerging Markets 0.75% Index shares 3,170 — 5/19/14 3 month USD- MSCI Emerging (59,019) LIBOR-BBA plus Markets TR Net USD 0.10% units 92,374 — 5/19/14 3 month USD- MSCI Emerging (1,514,882) LIBOR-BBA plus Markets TR Net USD 0.20% units 20,545 — 5/19/14 3 month USD- MSCI Emerging (338,213) LIBOR-BBA plus Markets TR Net USD 0.10% Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,580 $67,000 5/11/63 300 bp $4,466 BBB– Index CMBX NA BBB–/P 8,798 146,000 5/11/63 300 bp 8,550 BBB– Index CMBX NA BBB–/P 18,088 293,000 5/11/63 300 bp 17,590 BBB– Index CMBX NA BBB–/P 17,271 303,000 5/11/63 300 bp 16,756 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 26,163 236,000 5/11/63 300 bp 25,762 BBB– Index Credit Suisse International CMBX NA BBB–/P 450 58,000 5/11/63 300 bp 351 BBB– Index CMBX NA BBB–/P 15,760 198,000 5/11/63 300 bp 15,424 BBB– Index 48 Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $28,021 $248,000 5/11/63 300 bp $27,599 BBB– Index CMBX NA BBB–/P 2,949 254,000 5/11/63 300 bp 2,517 BBB– Index CMBX NA BBB–/P 20,426 256,000 5/11/63 300 bp 19,992 BBB– Index CMBX NA BBB–/P 19,821 256,000 5/11/63 300 bp 19,386 BBB– Index CMBX NA BBB–/P 16,841 256,000 5/11/63 300 bp 16,405 BBB– Index CMBX NA BBB–/P 7,820 257,000 5/11/63 300 bp 7,383 BBB– Index CMBX NA BBB–/P 4,546 258,000 5/11/63 300 bp 4,107 BBB– Index CMBX NA BBB–/P 4,148 270,000 5/11/63 300 bp 3,689 BBB– Index CMBX NA BBB–/P 21,635 297,000 5/11/63 300 bp 21,130 BBB– Index CMBX NA BBB–/P 32,878 429,000 5/11/63 300 bp 32,148 BBB– Index CMBX NA BBB–/P 21,503 524,000 5/11/63 300 bp 20,613 BBB– Index CMBX NA BB Index — (2,032) 389,000 5/11/63 (500 bp) 1,300 CMBX NA BB Index — (4,506) 258,000 5/11/63 (500 bp) (2,296) CMBX NA BB Index — (1,186) 130,000 5/11/63 (500 bp) (72) CMBX NA BB Index — (1,236) 129,000 5/11/63 (500 bp) (59) CMBX NA BB Index — (4,965) 256,000 5/11/63 (500 bp) (2,772) CMBX NA BBB–/P 8,327 174,000 5/11/63 300 bp 8,032 BBB– Index CMBX NA BBB–/P 5,044 212,000 5/11/63 300 bp 4,684 BBB– Index CMBX NA BBB–/P 9,461 219,000 5/11/63 300 bp 9,089 BBB– Index CMBX NA BBB–/P 4,795 254,000 5/11/63 300 bp 4,363 BBB– Index CMBX NA BBB–/P 5,500 254,000 5/11/63 300 bp 5,069 BBB– Index CMBX NA BBB–/P 18,153 742,000 5/11/63 300 bp 16,892 BBB– Index CMBX NA — (14,067) 249,000 1/17/47 (300 bp) (7,992) BBB– Index CMBX NA — (15,152) 249,000 1/17/47 (300 bp) (9,077) BBB– Index Absolute Return 500 Fund 49 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA — $(11,498) $245,000 1/17/47 (300 bp) $(5,520) BBB– Index CMBX NA — (14,352) 245,000 1/17/47 (300 bp) (8,374) BBB– Index Goldman Sachs International CMBX NA BB Index — (1,238) 129,000 5/11/63 (500 bp) (135) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 B+/P $(1,331,738) $18,750,000 6/20/19 500 bp $75,173 Index NA HY Series 22 B+/P (550,096) 7,720,000 6/20/19 500 bp 29,176 Index NA HY Series 22 B+/P (794,447) 11,030,000 6/20/19 500 bp 33,191 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 50 Absolute Return 500 Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $8,249,296 $— $— Capital goods 8,117,303 — — Communication services 4,903,051 — — Conglomerates 4,883,431 9,536,701 — Consumer cyclicals 39,593,811 — — Consumer staples 25,299,868 7,039,426 — Energy 22,391,717 — — Financials 41,041,009 — — Health care 31,273,586 — — Technology 33,044,611 — — Transportation 10,128,859 — — Utilities and power 7,959,294 — — Total common stocks — Commodity linked notes — 16,255,477 — Corporate bonds and notes — 34,833,744 — Foreign government and agency bonds and notes — 4,129,601 — Mortgage-backed securities — 120,433,230 — Purchased options outstanding — 4,556,216 — Purchased swap options outstanding — 146,015 — Senior loans — 90,982,773 — U.S. government and agency mortgage obligations — 63,940,626 — U.S. treasury obligations — 2,888,691 — Short-term investments 166,938,518 172,985,229 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(99,888) $— Futures contracts (1,976,288) — — Written options outstanding — (966,393) — Written swap options outstanding — (1,134,351) — TBA sale commitments — (14,934,219) — Interest rate swap contracts — (1,070,139) — Total return swap contracts — (1,885,385) — Credit default contracts — 2,838,075 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 51 Statement of assets and liabilities 4/30/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $716,973,799) $768,273,565 Affiliated issuers (identified cost $163,278,518) (Notes 1 and 5) 163,278,518 Dividends, interest and other receivables 2,701,434 Receivable for shares of the fund sold 3,037,829 Receivable for investments sold 3,441,794 Receivable for sales of delayed delivery securities (Note 1) 14,895,496 Receivable for variation margin (Note 1) 461,531 Unrealized appreciation on forward currency contracts (Note 1) 390,245 Unrealized appreciation on OTC swap contracts (Note 1) 6,831,753 Premium paid on OTC swap contracts (Note 1) 70,232 Prepaid assets 71,439 Total assets LIABILITIES Payable to custodian 485,806 Payable for investments purchased 7,117,210 Payable for purchases of delayed delivery securities (Note 1) 61,740,567 Payable for shares of the fund repurchased 1,222,025 Payable for compensation of Manager (Note 2) 410,058 Payable for custodian fees (Note 2) 23,734 Payable for investor servicing fees (Note 2) 88,423 Payable for Trustee compensation and expenses (Note 2) 76,672 Payable for administrative services (Note 2) 2,618 Payable for distribution fees (Note 2) 261,393 Payable for variation margin (Note 1) 879,528 Unrealized depreciation on OTC swap contracts (Note 1) 8,440,138 Premium received on OTC swap contracts (Note 1) 322,978 Unrealized depreciation on forward currency contracts (Note 1) 490,133 Written options outstanding, at value (premiums $2,232,260) (Notes 1 and 3) 2,100,744 TBA sale commitments, at value (proceeds receivable $14,869,648) (Note 1) 14,934,219 Collateral on certain derivative contracts, at value (Note 1) 6,548,691 Other accrued expenses 197,287 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $792,602,171 Undistributed net investment income (Note 1) 7,038,473 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 11,051,559 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 47,419,409 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 52 Absolute Return 500 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($372,019,292 divided by 31,924,268 shares) $11.65 Offering price per class A share (100/94.25 of $11.65)* $12.36 Net asset value and offering price per class B share ($36,636,166 divided by 3,177,072 shares)** $11.53 Net asset value and offering price per class C share ($183,227,467 divided by 15,910,575 shares)** $11.52 Net asset value and redemption price per class M share ($7,049,613 divided by 609,074 shares) $11.57 Offering price per class M share (100/96.50 of $11.57)* $11.99 Net asset value, offering price and redemption price per class R share ($5,951,382 divided by 515,452 shares) $11.55 Net asset value, offering price and redemption price per class R5 share ($10,764 divided by 918 shares)† $11.72 Net asset value, offering price and redemption price per class R6 share ($4,585,844 divided by 391,492 shares) $11.71 Net asset value, offering price and redemption price per class Y share ($248,631,084 divided by 21,264,944 shares) $11.69 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 53 Statement of operations Six months ended 4/30/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $45,063 from investments in affiliated issuers) (Note 5) $7,651,699 Dividends (net of foreign tax of $32,800) 2,730,738 Total investment income EXPENSES Compensation of Manager (Note 2) 2,706,278 Investor servicing fees (Note 2) 532,165 Custodian fees (Note 2) 39,920 Trustee compensation and expenses (Note 2) 27,009 Distribution fees (Note 2) 1,581,873 Administrative services (Note 2) 12,546 Other 264,793 Fees waived and reimbursed by Manager (Note 2) (148,563) Total expenses Expense reduction (Note 2) (1,854) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 34,802,561 Net realized loss on swap contracts (Note 1) (3,715,684) Net realized loss on futures contracts (Note 1) (11,440) Net realized loss on foreign currency transactions (Note 1) (651,135) Net realized gain on written options (Notes 1 and 3) 931,378 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,018,365 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (17,857,860) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 54 Absolute Return 500 Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/14* Year ended 10/31/13 Operations: Net investment income $5,368,270 $13,280,225 Net realized gain (loss) on investments and foreign currency transactions 31,355,680 (12,269,162) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (16,839,495) 18,567,622 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,337,817) (2,331,903) Class B (284,328) — Class C (1,414,424) — Class M (67,167) (12,537) Class R (90,436) (7,312) Class R5 (182) (72) Class R6 (79,768) (76) Class Y (3,993,527) (1,954,082) Increase (decrease) from capital share transactions (Note 4) 14,753,254 (9,116,400) Total increase in net assets NET ASSETS Beginning of period 834,741,552 828,585,249 End of period (including undistributed net investment income of $7,038,473 and $12,937,852, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2014** .08 .20 (.17) — — 2.48 * .54 * .71 * 85 f * October 31, 2013 .20 .08 (.07) — — 1.11 1.72 189 f October 31, 2012 .18 .59 (.33) — — 1.14 1.67 150 f October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e 7.80 * 1.28 * 1.96 * 63 * Class B April 30, 2014** .04 .20 (.09) — — 2.10 * .91 * .34 * 85 f * October 31, 2013 .11 .09 — 1.86 .97 189 f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e 7.10 * 1.92 * 1.48 * 63 * Class C April 30, 2014** .04 .21 (.09) — — 2.19 * .91 * .34 * 85 f * October 31, 2013 .11 .08 — 1.86 .97 189 f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e 7.20 * 1.92 * 1.59 * 63 * Class M April 30, 2014** .05 .20 (.11) — — 2.22 * .79 * .46 * 85 f * October 31, 2013 .14 .08 (.02) — — 1.61 1.22 189 f October 31, 2012 .13 .58 (.28) — — 1.64 1.16 150 f October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e 7.30 * 1.71 * 1.83 * 63 * Class R April 30, 2014** .07 .20 (.19) — — 2.36 * .66 * .59 * 85 f * October 31, 2013 .16 .10 (.05) — — 1.36 1.44 189 f October 31, 2012 .15 .58 (.30) — — 1.39 1.40 150 f October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e 7.60 * 1.49 * 2.01 * 63 * Class R5 April 30, 2014** .10 .20 (.20) — — 2.63 * .40 * .86 * 85 f * October 31, 2013 .23 .09 (.08) — — 10 .86 1.97 189 f October 31, 2012‡ .07 .15 — 1.97 * 10 .29 * .60 * 150 f Class R6 April 30, 2014** .10 .20 (.21) — — 2.65 * .39 * .86 * 85 f * October 31, 2013 .21 g .12 (.09) — — .80 1.80 g 189 f October 31, 2012‡ .07 .15 — 1.97 * 10 .28 * .62 * 150 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 56 Absolute Return 500 Fund Absolute Return 500 Fund 57 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class Y April 30, 2014** .10 .20 (.21) — — 2.57 * .41 * .84 * 85 f * October 31, 2013 .23 .09 (.10) — — .86 1.98 189 f October 31, 2012 .21 .58 (.35) — — .89 1.91 150 f October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e 8.10 * 1.06 * 2.45 * 63 * * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/14 10/31/13 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.02% 0.02% 0.09% 0.12% 0.02% 0.33% Class B 0.02 0.02 0.09 0.12 0.02 0.33 Class C 0.02 0.02 0.09 0.12 0.02 0.33 Class M 0.02 0.02 0.09 0.12 0.02 0.33 Class R 0.02 0.02 0.09 0.12 0.02 0.33 Class R5 — 0.03 0.02 — — — Class R6 — Class Y 0.02 0.02 0.09 0.12 0.02 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes TBA purchase and sale commitments. g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may notcorrespond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 500 Fund Absolute Return 500 Fund 59 Notes to financial statements 4/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2013 through April 30, 2014. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique 60 Absolute Return 500 Fund to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Absolute Return 500 Fund 61 The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all 62 Absolute Return 500 Fund exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts Absolute Return 500 Fund 63 may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 64 Absolute Return 500 Fund Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,562,448 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $4,099,770 and may include amounts related to unsettled agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Absolute Return 500 Fund 65 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2013, the fund had a capital loss carryover of $20,923,894 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,557,302 $— $20,557,302 * 366,592 N/A 366,592 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $880,687,584, resulting in gross unrealized appreciation and depreciation of $57,890,738 and $7,026,239, respectively, or net unrealized appreciation of $50,864,499. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on 66 Absolute Return 500 Fund October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.20%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.359% of the fund’s average net assets before a decrease of $269,797 (0.033% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to limit the fund’s total expenses through February 28, 2015, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $148,563 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) Absolute Return 500 Fund 67 based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $232,390 ClassR5 4 ClassB 23,753 ClassR6 1,105 ClassC 118,261 ClassY 148,509 ClassM 4,507 Total ClassR 3,636 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $935 under the expense offset arrangements and by $919 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $511, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $447,619 ClassM 26,042 ClassB 183,013 ClassR 13,987 ClassC 911,212 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $48,211 and $614 from the sale of classA and classM shares, respectively, and received $15,233 and $1,864 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $40 and no monies on classA and classM redemptions, respectively. 68 Absolute Return 500 Fund Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $463,358,363 and $530,934,920, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $9,000,000 $— $1,331,130 $462,329 Options opened 52,998,100 1,213,312 155,488,119 3,294,110 Options exercised — Options expired — — (3,771,593) (1,921,322) Options closed (38,503,800) (35,853) (1,766,046) (780,316) Written options outstanding at the end of the reporting period $23,494,300 $1,177,459 151,281,610 $1,054,801 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/14 Year ended 10/31/13 ClassA Shares Amount Shares Amount Shares sold 4,981,482 $57,700,837 11,867,768 $135,477,989 Shares issued in connection with reinvestment of distributions 425,704 4,878,567 189,656 2,120,350 5,407,186 62,579,404 12,057,424 137,598,339 Shares repurchased (6,273,981) (72,641,858) (12,476,767) (142,403,974) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassB Shares Amount Shares Amount Shares sold 125,336 $1,436,581 545,604 $6,150,883 Shares issued in connection with reinvestment of distributions 23,433 266,437 — — 148,769 1,703,018 545,604 6,150,883 Shares repurchased (253,882) (2,907,382) (572,500) (6,463,863) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassC Shares Amount Shares Amount Shares sold 1,533,444 $17,542,461 4,066,301 $45,798,121 Shares issued in connection with reinvestment of distributions 111,751 1,268,369 — — 1,645,195 18,810,830 4,066,301 45,798,121 Shares repurchased (2,062,470) (23,571,192) (4,311,811) (48,602,199) Net decrease Absolute Return 500 Fund 69 Six months ended 4/30/14 Year ended 10/31/13 ClassM Shares Amount Shares Amount Shares sold 44,933 $516,369 126,208 $1,423,914 Shares issued in connection with reinvestment of distributions 5,854 66,740 1,124 12,494 50,787 583,109 127,332 1,436,408 Shares repurchased (56,555) (649,988) (185,402) (2,096,280) Net decrease Six months ended 4/30/14 Year ended 10/31/13 ClassR Shares Amount Shares Amount Shares sold 236,642 $2,719,412 257,625 $2,934,871 Shares issued in connection with reinvestment of distributions 7,961 90,436 657 7,312 244,603 2,809,848 258,282 2,942,183 Shares repurchased (83,099) (954,443) (65,272) (735,932) Net increase Six months ended 4/30/14 Year ended 10/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 16 182 6 72 16 182 6 72 Shares repurchased — Net increase 16 6 Six months ended 4/30/14 Year ended 10/31/13 ClassR6 Shares Amount Shares Amount Shares sold 49,534 $575,816 436,734 $5,073,276 Shares issued in connection with reinvestment of distributions 6,930 79,768 7 76 56,464 655,584 436,741 5,073,352 Shares repurchased (44,476) (517,292) (58,133) (673,006) Net increase Six months ended 4/30/14 Year ended 10/31/13 ClassY Shares Amount Shares Amount Shares sold 6,331,057 $73,599,740 10,440,238 $119,757,353 Shares issued in connection with reinvestment of distributions 263,028 3,022,190 133,162 1,492,750 6,594,085 76,621,930 10,573,400 121,250,103 Shares repurchased (4,118,052) (47,768,496) (11,185,969) (128,390,607) Net increase (decrease) 70 Absolute Return 500 Fund At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 918 100.0% $10,764 ClassR6 920 0.2 $10,773 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $90,902,755 $202,967,298 $130,591,535 $45,063 $163,278,518 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Absolute Return 500 Fund 71 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $1,300,000 Purchased TBA commitment option contracts (contract amount) $33,600,000 Purchased swap option contracts (contract amount) $26,400,000 Written equity option contracts (contract amount) (Note 3) $1,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $64,300,000 Written swap option contracts (contract amount) $21,500,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $224,400,000 OTC interest rate swap contracts (notional) $2,000,000 Centrally cleared interest rate swap contracts (notional) $268,300,000 OTC total return swap contracts (notional) $856,200,000 OTC credit default contracts (notional) $7,100,000 Centrally cleared credit default contracts (notional) $37,500,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $2,849,056* depreciation $10,981 Foreign exchange contracts Receivables 390,245 Payables 490,133 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 10,540,249* depreciation 9,547,441* Investments, Receivables, Net Payables, Net asset — Unrealized assets — Unrealized Interest rate contracts appreciation 1,275,772* depreciation 4,598,905* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 72 Absolute Return 500 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $1,776,790 $1,776,790 Foreign exchange contracts — — (648,360) — $(648,360) Equity contracts (3,463,467) 1,035,112 — (3,933,043) $(6,361,398) Interest rate contracts (187,639) (1,046,552) — (1,559,431) $(2,793,622) Total Change in unrealized appreciation of (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(103,602) $(103,602) Foreign exchange contracts — — 1,049,118 — $1,049,118 Equity contracts (355,230) (746,676) — 4,405,130 $3,303,224 Interest rate contracts (91,228) (195,017) — 1,357,899 $1,071,654 Total Absolute Return 500 Fund 73 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $39,532 $— $— $— $— $— $— $— $— $— $— $— $39,532 OTC Total return swap contracts* # 3,549,828 233,265 — 2,600,108 9,939 37,589 48,428 — 4,178 — — — 35,121 — 6,518,456 OTC Credit default contracts* # — 34,132 — 1,103 — 35,235 Centrally cleared credit default contracts § — — 49,742 — 49,742 Futures contracts § — 372,257 — 372,257 Forward currency contracts # 20,407 86,293 — 24,436 73,615 22,528 11,727 3,788 30,918 — 5,413 74,766 13,400 22,954 390,245 Purchased swap options** # 53,348 — — — 36,077 21,116 35,474 — 146,015 Purchased options** # 309,699 — 3,740,867 — — 505,650 — 4,556,216 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 332,395 — 332,395 OTC Total return swap contracts* # 3,846,490 715,810 — 842,207 158,150 252,303 170,693 — 2,418,188 — 8,403,841 OTC Credit default contracts* # 1,375 401 — — 9,205 — 10,981 Centrally cleared credit default contracts § — Futures contracts § — 547,133 — 547,133 Forward currency contracts # 19,963 53,013 — 28,206 60,317 52,840 11,802 34,422 64,112 — 7,989 105,717 29,984 21,768 490,133 Written swap options # 79,778 — 1,054,573 — 1,134,351 Written options # 453,335 — 69,358 — — 443,700 — 966,393 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(467,659) $(130,961) $— $1,754,131 $(73,909) $3,447,599 $— $— $(999,700) $— $— $— $(2,339,298) $— $1,190,203 Net amount $— $(318,705) $(243,121) $— $— $— $(85,763) $(30,634) $(21,939) $(174,876) $(2,576) $(30,951) $(60,353) $1,186 $(967,732) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
